Citation Nr: 0712656	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-25 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than August 8, 
1984 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether severance of an award of service connection for 
type II diabetes mellitus was proper.

3.  Entitlement to waiver of overpayment of disability 
compensation benefits in the amount of $1,824.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

The earlier effective date and severance claims noted above 
come before the Board of Veterans' Appeals (the Board) on 
appeal from October 2004 and April 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  The waiver claim comes to the 
Board on appeal from a February 2000 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
same RO.

Procedural history

The earlier effective date claim

The veteran was initially denied service connection for PTSD 
in a May 1983 rating decision.  He did not appeal.  The 
veteran again requested service connection for PTSD in August 
1984.  That claim was denied by an October 1984 rating 
decision, which the veteran duly appealed.  The Board 
subsequently remanded the case for further development in 
October 1985 and, based in part on the evidence obtained 
pursuant to that remand, service connection was granted for 
PTSD in an October 1986 rating decision, effective August 8, 
1984.  The veteran duly perfected an appeal of the effective 
date assigned for the grant of service connection.  
A November 1987 Board decision determined that the August 8, 
1984 effective date assigned was proper.  

In October 2003, the veteran again filed a claim for an 
earlier effective date for grant of service connection for 
PTSD.  An October 2004 rating decision denied the claim, and 
the veteran duly perfected an appeal.



The severance claim

The veteran was granted service connection for type II 
diabetes mellitus in a November 2002 rating decision.  
Service connection for this condition was granted on a 
presumptive basis based on the veteran's alleged service in 
Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.309(e) (2006).  A 20 
percent rating was assigned, effective July 9, 2001.  The 
November 2002 rating decision also granted service connection 
(and/or special monthly compensation) for a host of other 
disabilities as being secondary to type II diabetes.  

In the October 2004 rating decision, the RO proposed 
severance of service connection for type II diabetes on the 
basis that the record failed to demonstrate the veteran's 
claimed in-country service in Vietnam.  The proposal was 
effectuated by a April 2005 rating decision.  The veteran 
disagreed with that decision in his substantive appeal 
regarding the earlier effective date issue.  See VA Form 9 
received August 9, 2005.  The RO has yet to issue a statement 
of the case (SOC) regarding this matter.

The waiver claim

The veteran was advised in January 2000 that VA had overpaid 
him disability compensation in the amount of $1,824.  The RO 
advised the veteran that the overpayment was created based on 
the fact that he was receiving additional disability 
compensation for his dependent daughter at the same time that 
she was also in receipt of Chapter 35 education benefits.  
The veteran subsequently applied for a waiver of overpayment 
in February 2000.  Waiver was denied by the Committee in an 
April 2000 decision.  

The veteran disagreed with the Committee's April 2000 
decision in correspondence received by the RO in May 2000.  
See Memorandum from veteran's representative dated May 16, 
2000 [which is described by the representative as a "Notice 
of Disagreement . . . [for] the denial of a waiver for an 
alleged indebtedness in the amount of $1824."  The RO has 
yet to issue a SOC as to that issue.

The issues of whether severance of the award of service 
connection for diabetes was proper and entitlement to waiver 
of overpayment of disability compensation benefits in the 
amount of $1,824 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Advance on docket/additionally-submitted evidence

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in April 2007.  Taking into consideration the 
veteran's poor health, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).  

The veteran's representative also recently submitted 
additional medical evidence directly to the Board following 
the most recent supplemental statement of the case (SSOC).  
Included with the evidence was a waiver of review of this 
evidence by the RO.  See 38 C.F.R. § 20.1304 (2006).

Issues not on appeal

The October 2004 rating decision also denied the veteran an 
effective date earlier than July 9, 2001 for the grant of 
service connection for type II diabetes.  The veteran 
disagreed with that decision.  However, the April 2005 rating 
decision severed service connection for diabetes, thereby 
rendering the veteran's earlier effective date claim 
regarding that condition moot.  Accordingly, the matter of an 
earlier effective date for the grant of service connection 
for diabetes is not currently before the Board.  

The April 2005 rating decision also severed service 
connection for a number of other conditions, including 
coronary artery disease, congestive heart failure, chronic 
renal insufficiency, peripheral neuropathy of the four 
extremities, erectile dysfunction, and peripheral vascular 
disease of the right lower extremity, all as secondary to 
diabetes mellitus.  The same decision terminated the 
veteran's receipt of special monthly compensation for loss of 
use of a creative organ and being housebound.  Service 
connection for peripheral vascular disease of the left lower 
extremity was also severed in a February 2006 rating 
decision.  

Although the veteran submitted what was styled as a "notice 
of disagreement" as to the proposal to sever service 
connection/special monthly compensation, he did not submit a 
notice of disagreement after the April 2005 rating decision 
which effectuated the severance was issued.  See 38 U.S.C.A. 
§ 7105 (West 2002).  
His notice of disagreement with respect to the severance of 
service connection for diabetes did not mention any other 
disability.  Accordingly, the only severance issue which is 
currently before the Board is that regarding diabetes.  
 

FINDINGS OF FACT

1.  In a November 1987 decision, the Board denied the veteran 
an effective date earlier than August 8, 1984 for the grant 
of service connection for PTSD.  

2.  The veteran again raised the matter of his entitlement to 
an earlier effective date in October 2003.


CONCLUSIONS OF LAW

1.  The November 1987 Board decision is final as to the 
matter of the assignment of an earlier effective date for the 
grant of service connection for PTSD.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2006).

2.  The veteran's current claim of entitlement to an 
effective date earlier than August 8, 1984 for the grant of 
service connection for PTSD is dismissed.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an effective date earlier than August 8, 
1984 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United Sates Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

As discussed below, the veteran's claim is being dismissed 
based on the law.  Whatever facts are necessary to adjudicate 
the claim are already contained in the claims folder.  Thus, 
notice or assistance to the veteran would be fruitless.

Analysis

The relevant procedural history of this case has been set out 
in the Introduction.  Of particular significance is the fact 
that in its November 1987 decision, the Board specifically 
denied the veteran an effective date earlier than August 8, 
1984 for the grant of service connection for PTSD.  See the 
November 1987 Board decision, page 5.  As the Court was not 
yet established by Congress at the time of the Board's 
November 1987 decision, that tribunal was unavailable to the 
veteran for appellate purposes.  The November 1987 Board 
decision which denied an earlier effective date for service 
connection for PTSD therefore became final.  See 38 C.F.R. 
§ 20.1100 (2006).  

The veteran next claimed entitlement to an earlier effective 
date for service connection for PTSD in October 2003.  In his 
October 2003 claim, and in various communications which 
followed, he has not requested reconsideration of the 
November 1987 Board decision,  nor has he alleged that such 
was the product of clear and unmistakable error (CUE).  

In August 2006, the Court issued a decision in Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the Court held 
that where a rating decision which established an effective 
date for an increased rating becomes final, an earlier 
effective date can only be established by a request for a 
revision of that decision based on CUE.  In essence, the 
Court held that there is no "freestanding" earlier 
effective date claim which could be raised at any time.  
See Rudd, 20 Vet. App. at 299.  

Based on the recent precedential Court decision in Rudd, the 
Board finds that the veteran's earlier effective date claim 
for the grant of service connection for PTSD must be 
dismissed.  The Court in Rudd made clear that where a RO 
rating decision which established an effective date for an 
increased rating becomes final, an earlier effective date can 
only be established by a request for a revision of that 
decision based on CUE.  Although the holding in Rudd 
specifically applied to RO decisions, the same reasoning 
would apply to Board decisions.  

That being the case, the veteran is left with only two 
options in his attempt to obtain an earlier effective date: a 
motion for reconsideration or a claim alleging that the 
Board's decision contained CUE.  See 38 U.S.C.A. §§ 7103, 
7111 (West 2002); 38 C.F.R. Part 20, Subparts K and O (2006).  
To date, he has not done either.   

In summary, the November 1987 Board decision is final as to 
the matter of the veteran's entitlement to an effective date 
earlier than August 8, 1984 for the grant of service 
connection for PTSD.  The Court made it abundantly clear in 
Rudd that in the absence of a CUE claim (or a motion for 
reconsideration) dismissal is required due to the lack of a 
proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss the appeal as to this issue without prejudice 
to the veteran's filing a reconsideration motion or a Board 
CUE claim.  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The claim of entitlement to an effective date earlier than 
August 8, 1984 for the grant of service connection for PTSD 
is dismissed.


REMAND

2.  Whether severance of the award of service connection for 
type II diabetes mellitus was proper.

3.  Entitlement to waiver of overpayment of disability 
compensation benefits in the amount of $1,824.

The veteran also seeks reinstatement of service connection 
for type II diabetes and a waiver of overpayment.  As noted 
in the Introduction, service connection was severed for type 
II diabetes in an April 2005 RO rating decision, and waiver 
of overpayment was denied by the Committee in an April 2000 
rating decision.  The veteran disagreed with the severance 
decision in his substantive appeal regarding his earlier 
effective date claim.  See VA Form 9 received August 9, 2005.  
He also disagreed with the Committee's waiver decision in 
correspondence received by the RO in May 2000.  See 
Memorandum from veteran's representative dated May 16, 2000.  
The RO has yet to issue a SOC regarding either matter.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim for issuance of a SOC.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

After completing any development action 
it deems to be appropriate, VBA should 
readjudicate the matter of the propriety 
of the severance of service connection 
for type II diabetes and the matter of 
entitlement to waiver of overpayment of 
disability compensation benefits.  If the 
decisions do not result in a complete 
grant of benefits sought, VBA must issue 
a SOC.  The veteran should be advised of 
his appeal rights.  If an appeal is 
perfected, the case should be returned to 
the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


